Citation Nr: 1338376	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, to include service in the Republic of Vietnam.  He is in receipt of awards to include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated treatment and or diagnoses for PTSD and depression.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a recipient of the Combat Infantryman Badge, the Veteran is deemed to have engaged in combat with the enemy during his active service in the Republic of Vietnam.  The provisions of 38 U.S.C.A. § 1154(b) are applicable, and his account of what occurred during combat service is presumed credible.  38 U.S.C.A § 1154(b).  

For instance, he has reported that while traveling to the airport in Vietnam to fly home on leave, his jeep was mortared, and he had to urge the driver to continue to drive.  

In July 2008 following examination, a VA psychiatric examiner indicated that the Veteran's diagnosis was of sub-clinical symptoms of PTSD.  In October 2008 the Veteran's VA mental health counselor, M. Thielen, MFT indicated that the Veteran was diagnosed as having PTSD and depression.  In an April 2009 VA psychiatric examination diagnosis included alcohol dependence, and depressive disorder, not otherwise specified.  The examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Although the examiner indicated that the Veteran's symptoms of depressed mood, irritability, memory deficit and low energy were all symptoms that could be caused by hypothyroidism and/or alcohol dependence, the examiner was not requested, nor did he provide, any discussion or opinion concerning whether the Veteran's current psychiatric diagnosis of alcohol dependence or depressive disorder was at least as likely as not related to service.

In light of the varying mental health diagnoses, the Board has recharacterized the Veteran's claim of entitlement to service connection for PTSD more broadly to a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran should again be afforded a VA psychiatric examination to determine the nature and etiology of any diagnosed mental health disorder.  Specifically, the examiner should opine as to whether any diagnosed acquired psychiatric disorder, to include PTSD is at least as likely as not related to service.  

While on remand, any outstanding VA treatment records should be obtained and associated with the claims folder.  This would include any available records from the VA mental health counselor and the clinic in "Green Valley" (noted in the April 2009 examination).  In addition, service personnel records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records, to include all inpatient and outpatient psychiatric treatment records since March 2009.  This should include records from his mental health counselor and the "Green Valley" clinic.  All attempts to procure records should be documented in the file.  His assistance in identifying and obtaining the records should be solicited as needed.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Associate personnel records with the claims folder.  

3.  After associating any obtained records with the claims file, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  The examiner should review the Veteran's claims file, including the service treatment records and all pertinent records of post-service psychiatric treatment, to include the October 2008 PTSD diagnosis from M. Thielen, and the October 2008 and April 2009 diagnoses of depressive disorder.  

The examiner should determine if the Veteran currently has PTSD according to DSM-IV criteria, or other acquired psychiatric disorders, and whether any psychiatric disorder diagnosed is at least as likely as not related to service, to include his combat stressor.  All clinical findings should be reported in detail. 

If it is concluded that he does not have PTSD that should be specifically set out.  If he is found to have other acquired psychiatric pathology, the specific applicable diagnosis or diagnoses should be described and the examiner should opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that the disorder began in, or is related to service.  The examiner should explain in detail the rationale for all opinions given.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


